ACCEPTED
                                                                                                                         03-15-00644-CV
                                                                                                                               13805398
                                                                                                              THIRD COURT OF APPEALS
                                                                                                                         AUSTIN, TEXAS
                                                                                                                   11/15/2016 3:15:23 PM
                                                                                                                       JEFFREY D. KYLE
                                                                                                                                  CLERK




                                                                                                   RECEIVED IN
                                                                                             3rd COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                             11/15/2016 3:15:23 PM
 November 15, 2016                                                                               JEFFREY D. KYLE
                                                                                                      Clerk


 Jeffrey D. Kyle, Clerk
 Court of Appeals
 Third District of Texas
 209 West 14th Street, Room 101
 Austin, Texas 78701

 RE:     Court of Appeals Number: 03-15-00644-CV
         Keystone RV Company v. Texas Department ofMotor Vehicles

 Dear Mr. Kyle:

 A review of this Court' s Opinion issued in this case has revealed two instances where it
 appears there may be a mis-citation of a statute. On page 17, the last full sentence,
 Section 2301.204 is cited, but we believe the Court meant to cite to 2301.704. Similarly,
 on page 18, the first full sentence, 2301 .204 is cited when we believe the Court meant to
 cite to 2301.704.

 We bring these issues to the Court's attention in order that the Court have an opportunity
 to make such corrections to the Opinion if it so desires.

 Thank you for your attention in this matter.




 Dennis McKinney
 Assistant Attorney General
 Administrative Law Division


 cc:     Christopher J. Lowman (Via E-Service) ·




POST OFFICE   Box   125 48 , AUSTIN, TEXAS 7 8 711-2 5 48     T EL:(512) 463-2100 W E B: W WW .TEXASATTORNEYGENERAL.GOV
                                              An /:'qua/ Hmp/oymenl Opportunity limployer